            Case 5:20-cv-04265-BLF Document 28-1 Filed 09/21/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                               NORTHERN DISTRICT OF CALIFORNIA
 9
     KAREN TRINH, DDS., INC., a California          Case No.: 4:20-cv-04265-BLF
10
     Corporation,
11                       Plaintiff,
                                                    [PROPOSED] ORDER DENYING
12                            vs.                   DEFENDANT STATE FARM GENERAL
13   STATE FARM GENERAL INSURANCE                   INSURANCE COMPANY’S MOTION TO
     COMPANY, an Illinois Corporation doing         DISMISS PLAINTIFF’S SECOND AMENDED
14   business in California; AND DOES 1 TO 50,      COMPLAINT FOR FAILURE TO STATE A
     INCLUSIVE.                                     CLAIM
15                          Defendants.
                                                    [Fed. R. Civ. Pro. 12(b)(6)]
16

17                                                  Date:         November 12, 2020
                                                    Time:         9:00 A.M.
18                                                  Location:     280 South Street
                                                                  San Jose, CA 95113
19                                                                Courtroom 3 – 4th floor
                                                    Judge:        Hon. Beth Labson Freeman
20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER DENYING DEFENDANT STATE FARM GENERAL INSURANCE COMPANY’S MOTION TO
            DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT FOR FAILURE TO STATE A CLAIM
                                      CASE NO.: 4:20-CV-04265-BLF
             Case 5:20-cv-04265-BLF Document 28-1 Filed 09/21/20 Page 2 of 2



 1                                           [PROPOSED] ORDER
 2          On November 12th, 2020, at 9:00 AM, Defendant State Farm General Insurance Company
 3   (“State Farm”) Motion to Dismiss the Second Amended Complaint for Plaintiff Karen Trinh, DDS.,
 4   Inc., (“Trinh”) came on for hearing before this Court. Having considered the papers submitted, all
 5   evidence in support of and in opposition to the Motion to Dismiss, any papers filed in reply, the
 6   arguments of counsel, and good cause appearing, the Court hereby orders that State Farm’s Motion to
 7   Dismiss is:
 8       DENIED IN ITS ENTIRETY.
 9       DENIED AS TO COUNT(S)___________, GRANTED AS TO COUNT(S)________
10          WITHOUT PREJUDICE WITH LEAVE TO AMEND.
11          Plaintiff will have until __________________ to file the Amended Complaint.
12

13          IT IS SO ORDERED.
14

15   DATED:
16
                                                  Hon. Beth Labson Freeman
17
                                                  UNITED STATES DISTRICT COURT JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                        -1-
     [PROPOSED] ORDER DENYING DEFENDANT STATE FARM GENERAL INSURANCE COMPANY’S MOTION TO
            DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT FOR FAILURE TO STATE A CLAIM
                                      CASE NO.: 4:20-CV-04340-HSG
